--------------------------------------------------------------------------------

 
Exhibit 10.4



[Time-Vesting RSA 2007 Plan, Class B Stock]
[dividends accrued and paid on vesting]


R E S T R I C T E D  S T O C K  A W A R D  C E R T I F I C A T E


Non-transferable
G R A N T  T O


___________________
(“Grantee”)


by Journal Communications, Inc. (the “Company”) of
_____ shares of its Class B common stock, $0.01 par value (the “Shares”)


pursuant to and subject to the provisions of the Journal Communications, Inc.
2007 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page (the “Terms and Conditions”).  By accepting the
Shares, Grantee shall be deemed to have agreed to the terms and conditions set
forth in this Certificate and the Plan.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.


Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Shares will vest (become non-forfeitable) in accordance
with the following schedule:


Continuous Status as a Participant
after Grant Date
 
 
Percent of Shares Vested
                       



IN WITNESS WHEREOF, Journal Communications, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.


   JOURNAL COMMUNICATIONS, INC.
                 
   By:
   
Grant Date: 
   


 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS


1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) or (d) of Section 2 hereof, then Grantee shall forfeit all of Grantee’s
right, title and interest in and to the Restricted Shares as of the date of
employment termination, and such Restricted Shares shall revert to the Company
immediately following the event of forfeiture. The restrictions imposed under
this Section shall apply to all shares of the Company’s Stock or other
securities issued with respect to Restricted Shares hereunder in connection with
any merger, reorganization, consolidation, recapitalization, stock dividend or
other change in corporate structure affecting the Stock of the Company.


2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):


(a) as to the percentages of the Shares specified on the cover page hereof, on
the respective dates specified on the cover page hereof; provided Grantee is
then employed by the Company or an Affiliate; or


(b) as to all of the Shares, the termination of Grantee’s employment due to
death or Disability; or


(c) the occurrence of a Change in Control, except with respect to any Restricted
Shares assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or


(d) with respect to any Restricted Shares assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, upon the termination of Grantee’s employment without Cause (or
Grantee’s resignation for Good Reason as provided in any employment, severance
or similar agreement between Grantee and the Company or an Affiliate) within two
years after the effective date of the Change in Control.


3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and shall be held by the Company during the Restricted Period
in uncertificated form, with the applicable restrictions noted by the transfer
agent.  After the expiration of the Restricted Period, the Shares shall continue
to be held in name of Grantee in uncertificated form, but the restrictive
notations relating to Section 1 shall be removed.  If at any time in the future
the Company allows Class B Stock to be issued in certificated form, Grantee may
request a certificate for the Shares for which the restrictions have lapsed, .


4. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting rights with respect to the Shares during and after the
Restricted Period. Dividends, if any, declared and paid on the Shares during the
Restricted Period shall be accrued by the Company during the Restricted Period
and paid to Grantee only if and when the related Shares vest and become
non-forfeitable as provided in Section 2 hereof.  Any such accrued dividends
shall be paid to Grantee no later than 30 days after the applicable vesting
date.  If Grantee forfeits any rights he or she may have under this Certificate,
Grantee shall no longer have any rights as a stockholder with respect to the
Restricted Shares or any interest therein and Grantee shall not be entitled to
receive any accrued dividends previously declared on such stock.


5. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.


6. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Shares first becomes includable in Grantee’s gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind required by law to be withheld with respect to such amount,
including without limitation the surrender of shares of Stock to the Company.
The obligations of the Company under this Certificate will be conditional on
such payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from the award or any payment of any kind otherwise due to Grantee.


7. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.


8.  Successors.  This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.


9.  Severability.  If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


10. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Journal Communications, Inc., 333 West State Street, Milwaukee,
Wisconsin, 83203: Attn: Chief Accounting Officer, or any other address
designated by the Company in a written notice to Grantee. Notices to Grantee
will be directed to the address of Grantee then currently on file with the
Company, or at any other address given by Grantee in a written notice to the
Company.
 
 
- 2 -

--------------------------------------------------------------------------------